Citation Nr: 1708380	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative spondylosis, cervical spine.

2.  Entitlement to a compensable initial rating for status post left inguinal hernia repair, with residual scar.

3.  Entitlement to service connection for a disability manifested by muscle pain, to include of the right shoulder, upper back and neck.

4.  Entitlement to service connection for a gastrointestinal disability, to include gastroenteritis.

5.  Entitlement to service connection for a throat disability, to include pharyngitis.

6.  Entitlement to service connection for right testicular disability.

7.  Entitlement to service connection for a headache disability.

8.  Entitlement to service connection for a left eye disability, to include residuals of a left eye laceration.

9.  Entitlement to service connection for a right foot disability, to include residuals status post right foot stress fracture, a bone chip and residuals of a laceration.

10.  Entitlement to service connection for right leg disability.

11.  Entitlement to service connection for a psychiatric disability.

12.  Entitlement to service connection for right thumb disability, to include residuals of a right thumb laceration.

13.  Entitlement to service connection for a neurological disability of the bilateral hands.

14.  Entitlement to service connection for sleep disability.

15.  Entitlement to service connection for a bicipital disability.

16.  Entitlement to service connection for a groin disability.

17.  Entitlement to service connection for bilateral hearing loss.

18.  Entitlement to service connection for bilateral knee disability.

19.  Entitlement to service connection for lumbosacral spine disability.

20.  Entitlement to service connection for residuals of oral surgery.

21.  Entitlement to service connection for right shoulder disability, to include rotator cuff syndrome and subacromial bursitis.

22.  Entitlement to service connection for right eye disability, to include corneal abrasion.

23.  Entitlement to service connection for a skin disorder, to include growth on the left hand/wrist.

24.  Entitlement to service connection for hemorrhoids.

25.  Entitlement to service connection for a disability manifested by chronic fatigue.

26.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1975 to October 1979 and from November 1982 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues on appeal have been broadened and consolidated as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal, the Veteran requested a Board videoconference hearing.  A hearing was scheduled for January 11, 2017, but the Veteran did not appear.  He has since reported suffering a medical emergency on the day of the hearing and has requested that a new hearing be scheduled.  See January 2011 Statement in Support of Claim.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing with a member of the Board.  
38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Waco RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice letter should be included in the file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




